Citation Nr: 0713562	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-36 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation higher than 30 percent for 
service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1981.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In March 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record does not show that the 
current severity of the veteran's bilateral pes planus more 
closely approximates pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surface of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, and not improved by 
orthopedic shoes or appliances.  


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 30 
percent for service-connected bilateral pes planus have not 
been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.45, 4.71a, Diagnostic Code 5276 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in February 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for his service-connected disability.  The RO explained that 
the veteran may submit evidence showing that his service-
connected bilateral pes planus had increased in severity and 
described the type of evidence that would support his claim.  
The RO also asked the veteran to send the requested 
information to the RO and advised the veteran to let VA know 
if there was any other evidence or information that he 
believed would support his claim.  38 C.F.R. § 3.159 (b)(1) 
(2006).  The RO further advised the veteran that he may lose 
money if he took more than one year to submit the requested 
information or evidence and his claim was granted because VA 
would not be able to pay him back to the date he filed his 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, the RO notified the veteran that VA was 
responsible for obtaining his treatment records from the VA 
medical center and VA would make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  
     
The Board further observes that the RO provided the veteran 
with a copy of the June 2004 rating decision, the September 
2005 Statement of the Case (SOC), and the April 2006 
Supplemental Statement of the Case (SSOC) which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations to determine the current 
severity of his bilateral foot disability in March 2004 and 
November 2005.  The Board particularly notes that the RO 
ordered the second November 2005 VA medical examination in 
response to the veteran's assertion that the March 2004 
examination was inadequate and did not accurately reflect the 
current severity of his bilateral pes planus.  The Board 
further observes that the veteran's VA treatment records from 
September 2003 to March 2005 are of record.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   


III.	Analysis 

The veteran seeks entitlement to a disability evaluation 
higher than the currently assigned 30 percent for his 
bilateral pes planus.  The Board notes that a 30 percent 
disability evaluation is assigned under Diagnostic Code 5276 
when the evidence shows severe symptoms of bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006). 

In order for the veteran to receive the next higher 
evaluation of 50 percent under Diagnostic Code 5276, the 
veteran's bilateral pes planus should more closely 
approximate pronounced pes planus with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, and not improved by orthopedic shoes or 
appliances.  Id.  

The evidence of record clearly reveals that the veteran's 
bilateral pes planus has not improved with use of orthopedic 
shoes or appliances.  For example, the veteran reported at 
the March 2007 Board hearing that he used orthopedic inserts 
and shoes to alleviate the pain associated with his bilateral 
pes planus; however, such use only temporarily relieved his 
foot pain.  It is also noted that a VA medical examiner noted 
in March 2005 that the veteran had received orthotic shoes 
but that they had not helped with the pain.  

Nonetheless, the overall disability picture does not more 
closely approximate the criteria required for a 50 percent 
disability rating for pes planus under Diagnostic Code 5276.  
There is no indication that the veteran has objectively 
demonstrated marked inward displacement and severe spasm of 
the tendo achillis on manipulation.  Rather, the November 
2005 VA examiner noted that the Achilles tendon alignment 
could be corrected by manipulation with no pain and the VA 
treatment records are absent any reference to the objective 
demonstration of a spasm.  In addition, the medical evidence 
of record does not show that the veteran has pronounced pes 
planus with marked pronation as no medical examiner has 
suggested such a degree of severity.  Most recently, the 
November 2005 VA medical examiner, for example, described the 
veteran's pes planus as moderate after physical examination 
of the feet.  Even when the November 2005 examiner considered 
additional limitation due to pain with repetitive use and 
weakness, he only found that the veteran showed moderate to 
severe weakness and fatigue in the left foot, not the right, 
with no incoordation in either.  Furthermore, the medical 
evidence does not show extreme tenderness of the plantar 
surface.  Although the veteran complains of constant pain 
associated with the plantar surface of his foot and has been 
diagnosed with plantar fasciitis, the November 2005 VA 
examiner noted that no pain was objectively shown during 
manipulation of the Achilles tendon and the veteran only 
showed mild discomfort in the left foot and none in the right 
foot when performing repeated range of motion exercises.  The 
Board also observes that a VA medical examiner had similarly 
commented that it was difficult to elicit pain with palpation 
of the veteran's left foot on physical examination despite 
the veteran's complaints of pain on the plantar aspect of his 
left foot at that time.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to an increased evaluation for his 
bilateral pes planus on a schedular basis.  Moreover, the 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 30 percent for 
service-connected bilateral pes planus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


